    Case 1:18-cv-02093-LTS-KNF Document 49 Filed 01/06/21 Page 1 of 2




William J. Whewell
ROSENBERG, WHEWELL, & HITE, LLC
2051 Main Street
Stratford, Connecticut 06615
(T) 203-870-6700
(F) 203-870-6701
(E) whewell.william@gmail.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANDJELA STEFANOVIC, UROS DUKIC,         Case No.: 1:18-cv-02093 (LTS)(KNF)
BOJANA NOVAKOVIC, and DANIJEL
MIRKOV,

                      Plaintiffs,

          -against-


OLD HEIDELBERG CORP. d/b/a
HEIDELBERG RESTAURANT and EVA
MATISCHAK,


                      Defendants.



  DEFENDANTS OLD HEIDELBERG CORP. AND EVA MATISCHAK’S MOTION
                FOR PARTIAL SUMMARY JUDGMENT
       Case 1:18-cv-02093-LTS-KNF Document 49 Filed 01/06/21 Page 2 of 2




       Defendants Old Heidelberg Corp. and Eva Matischak (“Defendants”) respectfully move,

pursuant to Rule 56 of the Federal Rules of Civil Procedure, for an order granting partial summary

judgment in their favor as to: (1) Plaintiff Bojana Novakovic’s claims under the FLSA that arise

before March 8, 2015, (2) Plaintiffs’ unpaid overtime claims under both the FLSA and NYLL, (3)

Plaintiffs’ claims for failure to provide wage notices under NYLL, and (4) Defendants’

counterclaim for faithless servant against Plaintiff Danijel Mirkov.

       Partial Summary Judgment should enter in favor of the Defendants because there are no

genuine issues of material fact and Defendants are entitled to judgment as a matter of law on the

above-referenced claims.

       WHEREFORE, in light of all the foregoing, and as more fully set forth in the appended

Memorandum of Law, Defendants Old Heidelberg Corp and Eva Matischak respectfully request

that this Court grant their Motion for Partial Summary Judgment.



Dated: Stratford, Connecticut                 Respectfully submitted,
       January 6, 2021

                                             /s/ William J. Whewell
                                            William J. Whewell
                                            ROSENBERG, WHEWELL, & HITE, LLC
                                            2051 Main Street
                                            Stratford, Connecticut 06615
                                            (T) 203-870-6700
                                            (F) 203-870-6701
                                            (E) whewell.william@gmail.com
                                            Attorneys for Defendants




                                                 2
